Name: Commission Regulation (EEC) No 2794/88 of 8 September 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 9 . 88 Official Journal of the European Communities No L 250/15 COMMISSION REGULATION (EEC) No 2794/88 of 8 September 1988 fixing the amount of the subsidy on oil seeds ting year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1988/89 marketing year has been provisionally calculated on the basis of an abatement of 5,835 ECU per 100 kilograms, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2185/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2771 /88 Q ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2771 /88 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy for sunflower seed which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marke ­ Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 4/5/86 (9) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of aid for sunflower seed shall be confirmed or replaced with effect from 9 September 1988 to take account, where applicable, of the conse ­ quences of the application of the maximum guaranteed quantities system. Article 2 This Regulation shall enter into force on 9 September 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 197, 26. 7. 1988 , p . 1 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (&lt;) OJ No L 195, 23 . 7 . 1988, p . 1 . 0 OJ No L 167, 25. 7 . 1972, p . 9 . ( «) OJ No L 197, 26. 7. 1988, p . 10 . P) OJ No L 248, 7. 9 . 1988 , p. 9 . (8) OJ No L 266, 28 . 9 . 1983, p. 1 . 0 OJ No L 53, 1 . 3 . 1986, p. 47. ( 10) OJ No L 183, 3 . 7 . 1987, p. 18 . No L 250/ 16 Official Journal of the European Communities 9. 9 . 88 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period I 9 0) 10 (') . ll (') 12 (') , 1 (') 2 (') 1 . Gross aids (ECU) : I \ I  Spain 0,580 0,580 ' 0,580 0,580 0,580 0,580  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 17,102 16,268 15,569 15,887 15,726 15,453 2. Final aids : l l l (a) Seed harvested and processed in : I I I  Federal Republic of Germany (DM) 40,81 38,85 37,22 37,99 37,62 37,29  Netherlands (Fl) 45,47 43,27 41,43 42,47 41,85 41,39  BLEU (Bfrs/Lfrs) 817,30 777,03 743,20 758,49 759,36 746,18  France (FF) 119,82 113,27 107,67 110,04 1 12,93 110,70  Denmark (Dkr) 145,99 138,54 132,24 135,03 136,95 134,42  Ireland ( £ Irl) 13,310 12,581 11,957 12,221 12,557 12,309  United Kingdom ( £) 9,508 8,894 8,353 8,538 9,139 8,810  Italy (Lit) 24 576 23 137 21 840 22 234 23 406 22 537  Greece (Dr) 1 699,46 1 527,89 1 355,95 1 374,23 1 329,84 1 178,69 (b) Seed harvested in Spain and processed : I I  in Spain (Pta) 89,44 89,44 89,44 89,44 . 89,44 89,44  in another Member State (Pta) 2 537,32 2 409,14 2 300,48 2 340,00 2 315,19 ¢2 247,39 (c) Seed harvested in Portugal and processed : I I I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 3 793,90 3 634,41 3 480,00 3 512,83 3 480,04 3 364,89 (') Subject to the reduction resulting from the maximum guaranteed quantities system . 9. 9. 88 Official Journal of the European Communities No L 250/ 17 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) \ Current 1st period 2nd period 3rd period 4th period 5th period I 9 ( «) 10 (') 110 12 0 1 (') 2 0 1 . Gross aids (ECU) : \ I 1  Spain 3,080 3,080 3,080 3,080 3,080 3,080  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 19,602 18,768 18,069 18,387 18,226 17,953 2. Final aids : \ l l (a) Seed harvested and processed in : I I I I I  Federal Republic of Germany \ l l l l (DM) 46,71 44,76 43,13 43,90 43,53 43,19  Netherlands (Fl) 52,08 49,88 48,04 48,88 48,46 48,01  BLEU (Bfrs/Lfrs) 937,46 897,19 863,37 878,65 880,08 866,89  France (FF) 138,51 131,96 126,36 128,73 131,89 129,66  Denmark (Dkr) 167,87 160,43 154,13 156,91 159,05 156,52  Ireland ( £ Irl) 15,388 14,659 14,035 14,299 14,667 14,419  United Kingdom ( £) 11,148 10,534 9,994 10,178 10,826 10,498  Italy (Lit) 28 568 27 130 25 833 26 227 27 494 26 624  Greece (Dr) 2 071,46 1 899,88 1 727,94 1 746,22 1 701,84 1 550,68 (b) Seed harvested in Spain and IIIl IlIl processed : IIIIIlIl Il  in Spain (Pta) 474,98 474,98 474,98 474,98 474,98 474,98  in another Member State (Pta) 2 922,86 2 794,67 2 686,01 2 725,53 2 700,72 2 632,92 (c) Seed harvested in Portugal and I IlIlIl processed : IIII II  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 263,92 4 104,43 3 950,02 3 982,85 3 950,06 3 834,91 (') Subject to the reduction resulting from the maximum guaranteed quantities system. No L 250/ 18 Official Journal of the European Communities 9 . 9 . 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 9 (') 1st period 10 (') 2nd period 110) 3rd period 12 (&gt;) 4th period 1 0 1 . Gross aids (ECU) : ,  Spain  Portugal  Other Member States 5,170 0,000 21,453 5,170 0,000 21,372 5,170 0,000 20,509 5,170 0,000 20,726 5,170 0,000 20,943 2. Final aids : \ - \ (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 51,19 57,04 1 025,16 150,18 183,07 16,682 11,900 30 786 2 118,78 51,00 56,82 1 021,25 149,55 182,35 16,611 11,841 30 646 2 085,79 48,99 54,55 979,49 142,63 174,57 15,841 11,175 29 048 1 874,34 49,53 55,13 989,89 144,19 176,45 16,015 , 11,275 29 233 1 864,17 . 50,05 55,70 1 011,27 151,14 182,63 16,807 12,344 31 442 1 889,60 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 2 360,99 797,28 2 348,55 797,28 2 214,37 797,28 2 236,01 797,28 2 269,48 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in ariother Member State (Esc) 0,00 5 194,52 5 044,17 0,00 5 178,57 5 028,68 0,00 4 982,59 4 838,37 0,00 4 989,86 4 845,43 0,00 5 031,00 4 885,38 3. Compensatory aids :  in Spain (Pta) 2 298,74 2 284,08 2.149,91 2 171,55 2 202,27 4. Special aid :  in Portugal (Esc) 5 044,17 5 028,68 4 838,37 4 845,43 4 885,38 (') Subject to the reduction resulting from the maximum guaranteed quantities system . (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0298070. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM 2,071670 2,068020 2,064190 2,060580 2,060580 2,049940 Fl 2,339330 2,335960 2,332640 2,329310 2,329310 2,318120 Bfrs/Lfrs 43,445700 43,444000 43,445799 43,450700 43,450700 43,443200 FF 7,042280 7,046580 7,051680 7,056510 7,056510 7,073960 Dkr 7,959610 7,966340 7,973470 ' 7,980130 7,980130 8,001830 £Irl 0,773937 0,773777 0,773647 0,773842 0,773842 0,774634 £ 0,662409 0,663925 0,665375 0,666767 0,666767 0,671097 Lit 1 543,71 1 548,37 1 553,51 1 558,25 1 558,25 1 572,47 Dr 167,57500 169,14700 170,45800 171,86700 171,86700 175,82500 Esc 170,48500 171,33100 172,11600 173,18100 173,18100 175,47300 Pta 137,55500 137,92800 138,29600 138,66100 138,66100 139,60400